Name: Commission Regulation (EEC) No 232/87 of 26 January 1987 amending Regulation (EEC) No 1842/83 laying down general rules for the supply of milk and certain products at reduced prices to schoolchildren
 Type: Regulation
 Subject Matter: social protection;  processed agricultural produce;  social affairs;  teaching;  organisation of teaching
 Date Published: nan

 No L 25/4 Official Journal of the European Communities 28 . 1 . 87 COMMISSION REGULATION (EEC) No 232/87 of 26 January 1987 amending Regulation (EEC) No 1842/83 laying down general rules for the supply of milk and certain products at reduced prices to schoolchildren THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 231 /87 (2), and in particular Article 26 (3) thereof, Having regard to the proposal from the Commission, Whereas Article 26 of Regulation (EEC) No 804/68 has been amended in order to permit the free distribution of milk and various milk products to those persons most in need through the agency of charitable organizations ; Whereas the present spell of cold weather prevailing in Europe makes it necessary to mount an operation assu ­ ring the availability of supplies and thus representing at the same time a humanitarian operation to help those persons most in need through the agency of charity orga ­ nizations situated in the territory of the Community ; Whereas Regulation (EEC) No 1 842/83 (*) should there ­ fore be adapted in order to specify that the Community aid covers both the price of the product and the expense incurred in making it available to the persons concerned ; Whereas in order to make this emergency operation as effective as possible, it is indispensable to restrict the list of products which may be subject to free distribution ;  where schoolchildren are concerned, for a period of at least five years as from the 1983/ 1984 milk year,  where those persons most in need affected by the particularly severe weather conditions are concerned, up to 31 March 1987. 2. The Community aid shall be granted in respect of :  schoolchildren and students attending an educational establishment as defined in detailed rules of application,  charitable organizations recognized as such by the Member State in the territory of which they are established or, if no recognition has been granted in that Member State to such organiza ­ tions, by the Commission .  in paragraph 3, the first subparagraph shall be replaced by the following : 'For the beneficiaries referred to in the first indent of paragraph 2, in the case of whole milk, the Community aid shall be equal to 125 % , of the target price of milk applicable for the milk year concerned.'  the following paragraph shall be added : '4. For charitable organizations, Community aid shall be equal to the price due for the product concerned plus, where appropriate the necessary expenses of ensuring free distribution to those persons most in need.' 2. In Article 2 :  paragraph 1 , the terms 'in Article 1 ' shall be replaced by the terms 'in Article 1 (3)' ;  the following paragraphs shall be added : '3 . The aid referred to in Article 1 (4) concerns whole milk which has been pasteurized or subjected to a UHT process. Under the procedure set out in Article 30 of Regu ­ lation (EEC) No 804/68 , the following may be included in the list of subsidized products : semi ­ skimmed milk, buttermilk, yoghourt made from whole milk, cheese, butter and concentrated butter. 4. The products referred to in paragraph 3 shall be supplied to charitable organizations without application of the limits referred to in paragraph 2.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1842/83 is hereby amended as follows : 1 . Article 1 :  paragraphs 1 and 2 shall be replaced by the follo ­ wing : ' 1 . The aid indicated in Article 26 of Regulation (EEC) No 804/68 shall be granted : (  ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) See page 3 of this Official Journal . (3) OJ No L 183, 7 . 7 . 1983, p. 1 . 28 . 1 . 87 Official Journal of the European Communities No L 25/5 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1987. For the Council The President L. TINDEMANS